EXHIBIT 10.5

 

EXECUTION COPY

 

GUARANTY OF NEW CENTURY FINANCIAL CORPORATION

 

THIS GUARANTY, dated September 5, 2003, is given by New Century Financial
Corporation (the “Guarantor”) in favor of Citibank, N.A., (“Citibank” or the
“Bank”).

 

WHEREAS, Citibank and NC Capital Corporation (the “Counterparty”) have entered
into an ISDA Master Agreement (the “Master Agreement”) dated as of September 5,
2003, and anticipate entering into one Transaction thereunder which will be
confirmed by a Confirmation (the Master Agreement, including any Schedule
thereto, together with such Confirmation being herein referred to collectively
as the “Agreement”) and to induce Citibank to enter into such Transactions the
Guarantor shall guarantee payment of the obligations of the Counterparty under
the Agreement in accordance with the following terms:

 

1. Definitions. For purposes of this Guaranty, capitalized terms used but not
defined herein have the meanings that they have in the Agreement.

 

2. Guaranty. (a) The Guarantor hereby unconditionally guarantees, as primary
obligor and not merely as surety, the punctual payment when due, whether on a
Scheduled Payment Date or the Early Termination Date, of all obligations (now or
hereafter existing) of the Counterparty to Citibank under the Transactions and
the Agreement (“Obligations”), together with any and all expenses referred to
under Section 11 of the Master Agreement incurred by Citibank in enforcing
Citibank’s rights under this Guaranty including reasonable fees of legal
counsel.

 

(b) This Guaranty is unconditional and shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor, or by any circumstance
relating to the Obligations which might otherwise constitute a defense to this
Guaranty. This Guaranty is absolute and unconditional and shall remain in full
force and effect and be binding upon the Guarantor and its successors and
assigns.

 

(c) This is a guaranty of payment and not a guaranty of collection, and the
Guarantor agrees that the Bank may resort to the Guarantor for payment of any of
the Obligations whether or not the Bank has proceeded against any other obligor
principally or secondarily liable for any Obligations, including the
Counterparty, or against any collateral for the Obligations, and whether or not
the Bank has pursued any other remedy available to it. The Bank shall not be
obligated to file any claim relating to the Obligations, including any claim in
the event that the Counterparty becomes subject to a bankruptcy, reorganization
or similar proceeding, and the failure of the Bank to file any such claim shall
not affect the Guarantor’s obligations hereunder. The Guarantor also
specifically waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance, and all other notices whatsoever with respect to this Guaranty and
of the existence, creation, or incurring of new or additional Obligations. The
liability of the Guarantor under this Guaranty is in addition to the liability
of the Guarantor under any other guaranties executed by it. The Guarantor waives
the benefit of any statute of limitations affecting its liability hereunder.

 



--------------------------------------------------------------------------------

(d) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any Obligation is rescinded or must
otherwise be returned by Citibank upon the insolvency, bankruptcy or
reorganization of the Counterparty or otherwise, all as though such payment had
not been made.

 

(e) If the Guarantor fails to pay any of the Guarantor’s obligations hereunder
when the same shall become due and payable Citibank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by Citibank
to or for the Guarantor’s credit or account against any and all of the
Obligations, whether or not Citibank shall have made any demand under this
Guaranty. Citibank agrees to promptly notify the Guarantor after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. Citibank’s rights under
this paragraph are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which Citibank may have.

 

3. Rights; Expenses. No failure by the Bank to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Bank of any right,
remedy or power hereunder preclude any other or future exercise of any right,
remedy or power. Each and every right, remedy and power hereby granted to the
Bank or allowed by law or other agreement shall be cumulative and not exclusive
of any other right, remedy or power. The Guarantor agrees to pay on demand all
out-of-pocket expenses (including the reasonable fees and expenses of the Bank’s
counsel) in any way relating to the enforcement or protection of the Bank’s
rights under this Guaranty.

 

4. Subrogation. The Guarantor shall not exercise any rights which it may have or
acquire by way of subrogation until all of the Obligations are paid in full to
the Bank. If any amounts are paid to the Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the Bank
and shall forthwith be paid to the Bank to reduce the amount of outstanding
Obligations, whether matured or unmatured. Subject to the foregoing, upon
payment of all of the Obligations to the Bank, the Guarantor shall be subrogated
to the rights of the Bank against the Counterparty, and the Bank agrees to take
at the Guarantor’s expense such actions as the Guarantor may reasonably require
to implement such subrogation.

 

5. Assignment; Termination. The Guarantor shall not assign its rights, interest,
duties or obligations hereunder to any other person without the Bank’s prior
written consent. None of the terms or provisions of this Guaranty may be waived,
amended, supplemented or otherwise modified, and no consent with respect to any
departure by the Guarantor from the terms hereof shall be effective, except as
set forth in a written instrument executed by the Guarantor and the Bank.

 

6. Taxes. All payments by the Guarantor hereunder will be made in full without
set-off or counterclaim and free and clear of and without withholding or
deduction for or on account of any present or future taxes, duties or other
charges, unless the withholding or deduction of such taxes or duties is required
by law. In any such event, however, the Guarantor shall (a) promptly notify the
Bank of such requirement, (b) pay to the relevant authorities the full amount
required to be deducted or withheld (including the full amount required to be
deducted or withheld from any additional amount paid to the Bank pursuant to
this paragraph), (c) within 30 days of any payment of taxes, forward to the Bank
an official receipt (or a certified copy)

 

2



--------------------------------------------------------------------------------

evidencing such payment, and (d) pay to the Bank such additional amounts as may
be necessary in order that the net amount received by the Bank after such
withholding or deduction shall equal the full amounts of moneys which would have
been received by the Bank in the absence of such withholding or deduction. The
Guarantor will pay all stamp, registration, documentation, or other similar
taxes payable in connection with this Guaranty and will keep the Bank
indemnified against failure to pay the same.

 

7. Payments. The Guarantor hereby guarantees that the Obligations will be paid
to the Bank without set-off or counterclaim, in lawful currency of the United
States of America or such other freely available currency selected by the Bank,
provided that such currency shall be one of the currencies in which payments are
required to be made under a Transaction, at the offices of the Bank specified by
the Bank for such payment. The obligations of the Guarantor hereunder shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency except to the extent to which such
tender or recovery shall result in the effective receipt by the Bank of the full
amount of the currency or currencies owing under this Guaranty and the Guarantor
shall indemnify the Bank (as an alternative or additional cause of action) for
the amount (if any) by which such effective receipt shall fall short of the full
amount of currency or currencies owing under this Guaranty and such obligation
to indemnify shall not be affected by judgment being obtained for any other sums
due hereunder.

 

8. Representations. The Guarantor is duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, and has full
corporate power to execute, deliver and perform this Guaranty. The Guarantor has
duly authorized this Guaranty, and the signatory of this Guaranty has been duly
authorized and has full power to execute and deliver this Guaranty on behalf of
the Guarantor. This Guaranty and the providing thereof to the Bank does not
violate any of the Guarantor’s constitutive documents, and this Guaranty does
not violate any law, regulation or agreement applicable to the Guarantor or its
assets. This Guaranty constitutes a valid, binding and enforceable agreement
against the Guarantor in accordance with its terms.

 

9. Governing Law; Jurisdiction. This Guaranty shall be governed by, and
construed in accordance with, the laws of the State of New York. With respect to
any suit, action or proceeding concerning this Guaranty, the Guarantor submits
to the non-exclusive jurisdiction of the Federal and State courts located in the
City, County and State of New York. The Guarantor specifically and irrevocably
waives (i) any objection which it may have at any time to the laying of venue of
any suit, action or proceeding brought in such courts, (ii) any claim that the
same has been brought in an inconvenient forum, and (iii) the right to object
that such courts do not have jurisdiction over it. The Guarantor waives personal
service of any summons, complaint or other process, which may be made by any
other means permitted by New York law, including, without limitation, by
registered mail directed to the Guarantor’s principal place of business.

 

10. Notices. Section 12 of the Master Agreement is incorporated herein by
reference, with each reference therein to the “Agreement” deemed to be a
reference to this Guaranty. The addresses and telex numbers for notices are
initially as specified in the Schedule to the Agreement, in the case of notices
to Citibank, and as specified beneath the signature lines below, in the case of
notices to the Guarantor.

 

3



--------------------------------------------------------------------------------

11. Miscellaneous. This Guaranty contains the entire and exclusive agreement of
the parties hereto with reference to the matters discussed herein. This Guaranty
supersedes all prior drafts and communications with respect thereto. The
headings of paragraphs herein are inserted only for convenience and shall in no
way define, describe or limit the scope or intent of any provision of this
Guaranty. If any term or provision of this Guaranty shall be deemed prohibited
by or invalid under any applicable law, such provision shall be invalidated
without affecting the remaining provisions of this Guaranty.

 

12 Waiver of Jury Trial. The parties irrevocably waive all right to tril by jury
in any action, procieeding, or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Guaranty or any actions in the
neogiations, administration or enforcement hereof.

 

13. This is a continuing guaranty and shall remain in full force and effect
until Citibank shall have received written notice from the Guarantor that it has
been revoked, but any such notice shall not release the Guarantor from any
liability as to any Obligation or the Guarantor’s obligations hereunder
(including any contingent liability) existing at the time of such notice.

 

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to the Bank as of the date first above written.

 

NEW CENTURY FINANCIAL CORPORATION

 

 

By:             /s/    PATRICK FLANAGAN                                

Printed Name:    Patrick Flanagan

 

Address for Notices:

18400 Von Karman Avenue, Suite 1000

Irvine, CA 92612

Attention: General Counsel

Phone: 949-440-7030

Fax: 949-440-7033

 

S-1